Citation Nr: 0627882	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  05-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to reinstatement of dependency and indemnity 
compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to October 
1945.  The veteran is deceased and was the appellant's first 
husband.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 RO decision that denied the 
appellant's claim for reinstatement of DIC benefits.  


FINDING OF FACT

On July 26, 2006, prior to the promulgation of a decision in 
the appeal, the VA received notification from the appellant 
that she had withdrawn her appeal on the issue of entitlement 
to reinstatement of DIC benefits.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue involving entitlement to 
reinstatement of DIC benefits have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review 
that claim, and it must therefore be dismissed, without 
prejudice. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 
20.202, 20.204(b), (c).



ORDER

The appeal is dismissed.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


